Citation Nr: 1026503	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-36 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for herpes.

3.  Entitlement to service connection for residuals of viral 
meningitis.

4.  Entitlement to service connection for chronic vaginitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez
INTRODUCTION

The appellant had active service from May 2000 to March 2005.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in March 2008.  A transcript of the hearing has 
been associated with the claim file.

In May 2008, the Board remanded the claim for further 
development.  The Board notes that as part of the May 2008 Board 
remand, the RO was requested to provide the appellant with an 
examination for her chronic vaginitis and thereafter to 
readjudicate the issue.  The RO issued a Supplemental Statement 
of the Case in March 2010 but did not readjudicate the issue of 
chronic vaginitis.  However, considering the favorable 
disposition of this issue as will be discussed below, any 
prejudice to the appellant is harmless and nonprejudicial and the 
Board will proceed with the adjudication of that issue.  

The issues involving increased ratings for the appellant's 
residuals of meningitis and bilateral shin splints are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Competent and reliable evidence of a nexus between the 
appellant's herpes and chronic vaginitis on the one hand, and her 
active service is of record.  


CONCLUSIONS OF LAW

1.  Service connection for herpes is granted.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Service connection for chronic vaginitis is granted.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the appellant's claim is being granted, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such duty, was aggravated therein. For 
a showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms at discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease process 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the appellant or on her 
behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (The Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and what this evidence 
shows, or fails to show, on the claim.  The appellant should not 
assume that the Board has overlooked evidence that is not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (The law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).

Factual Background 

A review of the service treatment records shows that an 
enlistment examination of May 2000 noted the appellant's pelvic 
exam to be normal.  Service treatment records show that the 
appellant was treated for recurrent vaginitis several times while 
in service.  In April 2001 and May 2004, she was diagnosed with 
vaginitis.  In January 2002, she was diagnosed with vaginitis and 
it was noted that she had a history of frequent infections.  In 
February 2002 January 2005, she was diagnosed with recurrent 
bacterial vaginosis. 

In regard to the herpes, service treatment records show that a 
culture was positive for herpes simplex in September 2003.  She 
was diagnosed with herpes simples in November 2004.

A QTC examination report of December 2004 notes that the 
appellant stated she had been suffering from recurrent bacterial 
vaginosis for the past 2 years.  A pelvic examination revealed 
menstrual disturbances present.  The examiner noted that a 
diagnosis of chronic vaginitis was not possible as there were no 
objective findings.

In regard to the herpes, the appellant stated she suffered from 
genital herpes since 2003.  The examiner noted that a diagnosis 
of herpes was not possible as there were no objective findings.

A report of medical assessment of January 2005 notes the 
appellant reported shin splints and herpes.  The health care 
provider noted that she had shin splints since basic training.  

At the Travel Board hearing in March 2008, she testified that she 
was treated for shin splints in service and that the condition 
was chronic for two years in service.  She further testified she 
was diagnosed with herpes at the time of her pregnancy in March 
2004.  

A VA examination report of June 2009 notes that the appellant 
reported she developed genital herpes while in service.  She 
described she develops a burning sensation followed by bumps on 
the labia majora and minora.  She reported 5-6 outbreaks a year 
with her first outbreak in 2001.  She reported she did not have 
these lesions prior to service.  She denied currently using any 
medication but in the past she has used Valtrex for both episodic 
treatment and suppressive therapy.  Physical examination did not 
reveal any lesions on external examination.  The examiner 
diagnosed her with herpes genitalis.  The examiner stated that 
herpes genitalis is a sexually transmitted disease and is not 
caused by military service.  In conclusion she stated that this 
condition is not caused by or a result of military service.  The 
examination report noted that the claim file was not available 
for review.

A VA gynecological examination of June 2009 notes that the 
appellant stated she was diagnosed with herpes genitalis the day 
before her son was delivered in 2003.  She stated she first 
noticed a bump in 2001 or 2002.  She stated she still gets bumps 
and they flare up every now and then.  The impression was herpes 
genitalis, history of abnormal pap smears and recurrent 
vaginitis.  The examiner stated that herpes and HPV infection 
which cause abnormal pap smears are sexually transmitted 
disorders.  Therefore, they are not likely to be service 
connected.  

As the May 2008 Board remand required that the claim file be made 
available at the time of the examination and the claim file had 
not been reviewed by the June 2009 examiners, the RO requested 
another examination and opinion with consideration of the claim 
file, consequently in October 2009 the appellant underwent a 
gynecological examination and in December 2009 a second opinion 
regarding the herpes and vaginitis was provided.  

The appellant was afforded a Well Woman examination in October 
2009, at the time she was diagnosed with bacterial vaginosis.  It 
was noted she was being treated empirically based on her 
symptoms.  

The VA examination report of December 2009 notes that the 
examiner noted that service treatment records showed that the 
appellant has a diagnosis of HSV (herpes simplex virus) and that 
this condition was not present at the time of enlistment.  The 
examiner noted that HSV viral swabs are often negative if not 
properly performed.  In addition, a swab of an area that had no 
acute outbreak or late in the outbreak is expected to be 
negative.  A negative culture by no means indicates a HSV virus 
is not present it just means there is no current out break.  It 
is often difficult to time an outbreak with a doctor's visit.  
The claim file clearly documents the diagnosis and treatment of 
this condition.  Therefore, "it is more likely than not this 
[V]eteran's diagnosis of HSV is a result of service."  She 
reasoned that, as documented in January 2005 in her claim file, 
it lists HSV as a diagnosis and medical treatment with refills as 
documentation of treatment of the chronic condition in service.  
The examiner noted that no skin exam indicated the appellant is 
actively being treated with Valcyclovire to prevent recurrent HSV 
outbreaks.  There is no way of examining an outbreak when she is 
on chronic medication to prevent them without stopping treatment 
which is unethical.  She does have an active prescription for 
this condition on her medical records and it is being filled on a 
routine basis indicating she is taking medication as directed.  
As long as she takes medication cultures will return negative.  
This does not mean she does not have HSV, rather it only 
indicates the medication is working properly.

Regarding the bacterial vaginosis the examiner noted the 
appellant was diagnosed with and treated for bacterial vaginosis 
numerous times while in service.  She had repeated treatment for 
this condition which is well documented in the claim file.  She 
noted diagnosis and treatment for the condition in March 2001, 
April 2001, January 2002, September 2002 and October 2002.  She 
opined that "it is more likely than not that this [V]eteran's 
recurrent chronic bacterial vaginosis is caused by or related to 
service. " She reasoned that during her first year of service 
the appellant had normal Well Woman exams and then after the 
first year she began having repeated complaints and treatment for 
bacterial vaginosis.  

After a review of the evidence as set forth above, the Board 
finds that the evidence is in favor of a grant of service 
connection for herpes and chronic vaginitis.  As noted, the 
record is clear that the appellant has a current diagnosis of 
bacterial vaginitis and herpes genitalis.  The VA examination 
reports of June 2009 and December 2009 both note these diagnoses.  
Therefore, the remaining question is whether there is a nexus to 
service.

In that regard, the Board notes that, in regard to the herpes 
genitalis, there is both positive and negative evidence in the 
record.  Specifically, the VA examiners of June 2009 provided an 
opinion that herpes was not likely to be service connected.  
However, the Board notes that the dermatology examination report 
of June 2009 noted that the examiner had not reviewed the claim 
file.  Moreover, while the examiner noted that the appellant 
reported she contracted herpes genitalis while in the military 
she opined that herpes genitalis is a sexually transmitted 
disease and this is not caused by service.  While the Court has 
held that the mere fact that an examiner did not review the claim 
file does not render the examination inadequate, See Nieves-
Rodriguez v. Peake, 22 vet. App. 295, 204 (2008); D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008), in the present case, such 
failure renders the examination unreliable.  The examiner did not 
have the benefit of seeing and reviewing the appellant's medical 
history with regard to her condition upon entrance to service and 
her diagnosis in service.  Moreover, the Board notes that the 
examiner's rationale was that herpes genitalis is a sexually 
transmitted disease and this is not caused by service.  However, 
the requirement for service connection is that the disease be 
incurred in service.  Therefore, the Board finds that the VA 
examiner's opinion in the June 2009 dermatological examination is 
unreliable and accords it little probative weight.

Similarly, the opinion in the June 2009 gynecological examination 
is unreliable.  That examiner also provided an opinion stating 
that herpes is not likely to be service connected as it is a 
sexually transmitted disorder.  However, this rationale does not 
address whether the disease was incurred in service.  The 
standard to establish service connection is whether the disease 
was incurred in service or not.  The rationale provided by the 
June 2009 examiner does not address this and therefore is 
unreliable.

On the other hand, the December 2009 examiner opined that the 
appellant's HSV more likely than not is a result of service.  
Furthermore, she provided a rationale which included 
consideration of the claim file, in-service findings, treatment 
and diagnosis of the HSV, the appellant's reported history and 
the current findings.  Moreover, the examiner provided a 
rationale as to why the appellant may not show that she currently 
has an outbreak of her HSV.  The Board finds this opinion to be 
competent and reliable and accords it great probative weight.  It 
was provided after a review of the claim file, consideration of 
the in-service and post-service medical history, and provided a 
complete rationale for the opinion.  

Upon consideration of the evidence as delineated above the Board 
finds that the evidence is in favor of a grant of service 
connection for herpes.

In regard to the claim for service connection for chronic 
vaginitis, the Board notes that the only opinion of record as to 
a nexus to service is the December 2009 opinion in which the 
examiner stated that it is more likely than not that the 
appellant's recurrent chronic bacterial vaginosis is cased by or 
related to service.  The Board notes that the examiner provided a 
full rationale for the opinion, and reviewed the appellant's 
claim file including the in-service and post-service medical 
history.  The Board finds the opinion to be competent and 
reliable.  Moreover, there is no contrary opinion of record and 
as such the opinion stands uncontradicted by any other evidence 
of record.  Accordingly, service connection for chronic vaginitis 
is granted.


ORDER

Service connection for herpes is granted.

Service connection for chronic vaginitis is granted


REMAND

After a review of the claim file, the Board finds that the issues 
of entitlement to service connection for residuals of meningitis 
and shin splints must be remanded for further development.

In regard to the claim for shin splints, the Board notes that the 
VA examiner of June 2009 referenced an examination of August 2008 
and stated to please refer to that examination regarding the 
bilateral shin splints.  However, a review of the claim file 
shows that the examination report of August 2008 has not been 
associated with the claim file.  This examination must be 
obtained and associated with the file.

In regard to the claim for residuals of meningitis, the Board 
notes that in the May 2008 Board remand, the RO was requested to 
schedule the appellant for a VA examination to determine the 
nature and etiology of any residuals of meningitis.  In the 
Supplemental Statement of the Case of March 2010, the RO stated 
that the only additional evidence was a July 2009 VA examination 
report which showed the appellant failed to report to the 
examination.  However, a review of the claim file shows that this 
examination report is not of record.  Moreover, a Compensation 
and Pension exam inquiry form printed on December 2009 shows that 
an examination of the brain and spinal cord had been requested on 
May 30, 2009 and it shows it was cancelled by MAS for some 
unexplained reason .  Therefore, the Board finds that upon remand 
the RO should schedule the appellant for a new examination to 
determine the nature and etiology of any residuals of meningitis. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claim file the examination report 
of August 25, 2008 for the bilateral shin 
splints.

2.  The appellant should be scheduled for 
a VA examination in order to determine the 
nature and etiology of any residuals of 
meningitis.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran has any current residuals 
of meningitis related to service.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a 
report.  If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
are warranted.  The appellant should then 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


